 1   Robert C Weems (CA SBN 148156)
     WEEMS LAW OFFICES
 2   769 Center Blvd., PMB 38
     Fairfax, CA 94930
 3   Ph: 415.881.7653
     Fx: 866.610.1430
 4         rcweems@weemslawoffices.com
     Attorneys for Plaintiff,
 5      JOHN DAVID FRANCIS, JR.

 6
 7              UNITED STATES DISTRICT COURT, EASTERN DISTRICT OF CALIFORNIA
 8    JOHN DAVID FRANCIS, JR.,                             Case No. 2:18-cv-02589-AC

 9          Plaintiff,                                     STIPULATION AND PROPOSED ORDER RE
                                                           SCHEDULING ORDER EXTENDING TIME
10    v.                                                   FILED BY JOHN DAVID FRANCIS, JR.

11    ANDEW M. SAUL, Commissioner of
      Social Security,
12
            Defendant.
13
           The parties hereby stipulate and agree this date of October 24, 2019, subject to the Court’s
14
     approval and order, that there is good cause to extend time and to modify the scheduling order, ECF
15
     No. 5, and that Plaintiff’s time to move for summary judgment and/or remand be extended from
16
     October 17, 2019 to November 17, 2019 with all other deadlines likewise extended. This is
17
     Plaintiff’s second extension of time.
18
           The good cause supporting this stipulation includes, but is not limited to, designation of motion
19
     development to Mr. Ragnes who summarily came down with pneumonia, and current motion status
20
     cannot with diligence meet professional standards. The additional 30 days is to accommodate Mr
21
     Weems starting trial on October 29, 2019.
22
23
           / / /
24
25
26
           / / /
27
28

                                                          1
     STIPULATION AND PROPOSED ORDER                                                  Case No. 2:18-cv-02589-AC
 1    WEEMS LAW OFFICES                     McGREGOR W. SCOTT, U.S. Attorney
                                            DEBORAH LEE STACHEL, Regional Chief
 2                                            Counsel, Region IX, Soc. Sec. Admin.
                                            DANIEL P. TALBERT, Sp. Asst. U.S. Attorney
 3
      /s/Robert C. Weems              By:   /s/ DANIEL P. TALBERT
 4    Robert C. Weems,                      Daniel P. Talbert, Sp. Asst. U.S. Attorney,
      Attorney for Plaintiff                Attorneys for Defendant
 5
      SO ORDERED:
 6
      Date:   October 24, 2019
 7                                          Allison Claire
                                            UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            2
     STIPULATION AND PROPOSED ORDER                                     Case No. 2:18-cv-02589-AC
